DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-H06-047288 to Yasuyuki.
Regarding Claims 1 and 3-19
Yasuyuki teaches a sheet of complex fiber comprising inorganic particles such as calcium carbonate and/or hydrotalcite and a fiber such as cellulose fibers (Yasuyuki, claim 1). Yasuyuki teaches that the fiber is treated with a flame retardant such as a phosphorous-based flame retardant (Id., claim 2). Yasuyuki teaches that the inorganic particles are included in an amount of 35 to 90% based on the weight of the fiber and inorganic particles, which overlaps the claimed ratio of 95/5:5/95 (Id., paragraph [0010]). Yasuyuki teaches that the particles may have a particle diameter of 1 micrometer (Id., paragraph [0015]). Yasuyuki teaches a process of preparing the complex fiber comprising treating a complex fiber of inorganic particles synthesized in solution and a fiber with flame retardant via coating/impregnating (Id., paragraph [0009]). 
Yasuyuki does not teach the amount of the surface of the fiber which is covered by the inorganic particles. However, since the inorganic particles are mixed in an amount of 35 to 90% based on the weight of the fiber and inorganic particles, the surface of the cellulose fibers would necessarily be covered by the inorganic particles within the claimed range of 15% or more. Alternatively, it should be noted that the surface coverage of the fiber is a result effective variable.  As surface coverage increases, the material exhibits improved reduction of hydrogen chloride generated in recycling of the material.  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the surface coverage of the cellulose fibers since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the surface coverage of the fibers in order to evenly distribute and thus effectively improving reduction of hydrogen chloride generated in recycling of the material.

Claim(s) 1 and 3-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2018/0282936 to Fukuoka in view of JP-H06-047288 to Yasuyuki.
Regarding Claims 1 and 3-19
	Fukuoka teaches a sheet of complex fibers comprising inorganic particles such as calcium carbonate and/or barium sulfate covering 15% or more of the surface of a fiber such as cellulose fibers (Fukuoka, abstract, paragraph [0074], claim 11). Fukuoka teaches that the particles are included in an amount of 5/95 to 95/5, and have a diameter of 1 micrometer or less (Id., claims 1-13). Fukuoka teaches that the inorganic particles may be formed in solution (Id., paragraph [0068]). 
Fukuoka teaches that the coated complex fiber may be utilized in flame retardant papers, coated papers and papers for decorative building materials, but does not appear to further teach the treatment with a flame retardant (Id., paragraph [0081]). However, Yasuyuki teaches a sheet of complex fiber comprising inorganic particles such as calcium carbonate and/or hydrotalcite and a fiber such as cellulose fibers (Yasuyuki, claim 1). Yasuyuki teaches that the fiber is treated with a flame retardant such as a phosphorous-based flame retardant (Id., claim 2). Yasuyuki teaches that the application of a flame retardant further increases the flame retardancy of the paper (Id., paragraph [0011]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the complex fibers of Fukuoka and to apply a flame retardant, as taught by Yasuyuki, motivated by the desire to form a conventional inorganic particle coated fiber with improved flame retardancy. 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki as applied to claims 1 and 3-19 above, in view of USPN. 3,837,903 to Jones.
Regarding Claim 2
	Yasuyuki does not appear to teach that the flame retardant comprises a boron or silicon based material. However, Jones teaches a flame retardant additive for application on cellulosic fibers such as paper comprising a boron-based flame retardant (Jones, abstract, column 1, lines 5-60). Jones teaches that the boron-based flame retardant provides significantly enhanced flame resistance and retainment of flame resistant properties for cellulosic fabrics (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the complex fiber of Yasuyuki and to utilize as the flame retardant, the boron-based flame retardant of Jones, motivated by the desire to form a conventional complex fiber utilizing a flame retardant which is demonstrably suitable for use in cellulosic fibers and provides improved flame resistance and retainment of flame resistant properties. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka in view of Yasuyuki as applied to claims 1 and 3-19 above, in view of USPN. 3,837,903 to Jones.
Regarding Claim 2
	The prior art combination does not appear to teach that the flame retardant comprises a boron or silicon based material. However, Jones teaches a flame retardant additive for application on cellulosic fibers such as paper comprising a boron-based flame retardant (Jones, abstract, column 1, lines 5-60). Jones teaches that the boron-based flame retardant provides significantly enhanced flame resistance and retainment of flame resistant properties for cellulosic fabrics (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the complex fiber of the prior art combination and to utilize as the flame retardant, the boron-based flame retardant of Jones, motivated by the desire to form a conventional complex fiber utilizing a flame retardant which is demonstrably suitable for use in cellulosic fibers and provides improved flame resistance and retainment of flame resistant properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198. The examiner can normally be reached Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786